OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                    AUSTIN




          websk;t                         of pour letter
oi June l4# lea01                         ironIthio de-
&lartment, Thloh la                       10+01 .




          al ApproprlatlonBill Sor thr Blenalnm
          or 1939~1941. me r000mnexlat10ml      of
          the Bowa et Dlreotore lmluaed, ,wolml,
          l d0Wled       et for l@i$o-40   aBlowtlng
          to @9,094,   I
                     b"df wa8 estlaated    that the
           0~00~      fee@w0taa       oduoe @4,eoo on
           thebtie    Of the mro1 L      for the Long
           ~errlon of 1936-3s ana *ho 8anmer Session
           or lns8#I Bootorliabey otatea that he
                                                        399
Br, iIcwr PI naine7 - mga 8




         hod not yet had rufflaient time te
         ltua 7th e rr e
                       eo o wlendBtioto pMer -
         mlthlr to m&3 reooiweadatlonaon
         all cr the item.
              l@On mction of nootor Yorgaa,
         reoomled Is7Dr. Apmmorth, the Boml
         toted to levy tho few am rooonmw&3a
         by the Board oi Diredora   of the ?exar
         udoq  i #o,, one a0irv per bong fh-
         rlon wmeeterand titty  cents per Stun-
         wr &w~sion term, per student, effect-
         ive at the beginning oi the Long ses-
         @ion o? 1930-40. On wtion   of Sfmator
         nlaowrt, seoonded b7 Dootor Ayneo-
         worth, the Board then empcmred Reol-
         dent RBiney to ap we and put into
         operation, after Grth er study, abua-
         get for the Teras Union for 1939-40;~
          *Aa you knm, the aaee of HOrpsrP. Ra.%ne7,
     ot al, t . Jmea  L. Malone, rbioh im now pend-
     ing in the Court of Oitil A    ~lm&r$e    over
     the oolleotfon of thir fee Ki          * MalOne
     IS the 0x07 student who her tiled 8 Rlit or ikxg
     kind in tbh conneotion tuoept for oopd rho
     jolaM with Malone in hi. firet tit, vhioh TOI
     abated l~7 the trial aourt * She foe0 were uni-
     Sormly oollooted from all etudente for the Tiret
     l‘eweter  of the rohool year l@aQ-40, but all of
     them uhlch hare not been aoai ed to the Teaam
     union b;r the ottientr, are ltr11 being held by
     the Audltm and hare not been made atdlablo
     for es ndlture by the utiversitg. Nom o? the
     studen r(Ipaid under a Sororrlprotest, nor did
     an7 write @protest’on their reooiptr.
          When reglstmtion   for the wooed 8emerter
     begsn, it had beeOw prett7 &eneral17 known
     amox the rtudente that the Attorne7 Benoral
     WI ooate~      that the ~euspeneo statute@ rp
     rtk:nt”, feer collected from the Unirereltf
             . BrMsntl that cwaeed eome etudents
     rho opposed wing 1 heee foea to rrite lo r o m
           roaeipte, and the CWbOn
     tihe3.r                        eo
     file In our Awlitor*e Offior,
     teat ,I There are perhape a h
Jwnorablo Powr    P. Itrine7- Page g




         lXo suitsha?@ been Pil8d for the ?80
    awary af the foes Wd   uader pote8t, mah
    am aro oontem@lated b7 the *rrmpease rtatute*,
    ArtiOle ?067b, Vr A. 0. 6.

         IThe Union Board 18 the gmerninf b?
    oat8bl18hedb7 order of the Board oi egea l
    to adadnister the afCidP8 of the texar onion.
    That Board oon8istr OS iire rtudentr, two ox-
    etudentr, and two fraultq melplera~ Slieor-
    a= OS the Board or Begents providi    for the
    board and the 8ddd8tIMiOn    oi thes exa8
    Union 18 tc be fouxklla folum I, pti 3$--21,
    Regent*8 minutsr, a o8rtifiatl00
    bar be& furai8hti you in 60meo lxon with tho
    litigatIoa no8 pending.
           'The Baud of Direotorr of the tera8
    Union   18 now eagaged in 0081
     to be atabmlttodto the PO arr
     oompliaace with the order ot
     referred to aml 8ubreotton 19 0S the 8urrent
     ap oprf8tioaabill, Althou& we tuwo aot ce-
       F
     oetsdare@eath‘oefhe        BoaMof D&motor8
     of the texarunioa that   TO tura aver to them
     the fees rhiob have been oolleoted,we bntiet-
     pate that the7 8187meke ouoh l request 810ng
     with thebudgetwhioh  the7 afbmit,baredupon
     the &mnirSom8 OS arid aubreotiea 19,
            *la additioa to the queetiona of    l&W
     whiah are ixmolred in the handling 6t rho
     fees *h&oh have been solleoted ad the lery-
     fng of the fee8 for the rohool 7ear 1D4041r
     it ooours to me that there na7 be 8ow legal
     questions imolred~ It oeew that the fee8
     dght be coosiderod tolunt8ry pfiyment.8~wbioh
     the Dnirereit7 would hato no authority to re-
     turn to the 8tudeatr even though the fe#
     81StS~~fYnall7be held rold
            . Therefore, I
     aaavor to tho following quee
            '1.   If the Board ofPJreotor8   oi th.
     roxar Union ehould 0011 upon the Auditcr  o?
     the UatrerritJ Of t’erlt8 to make Wa%lablO fOP
     expenditure, under its control rad ubjeot to
EomMblO     EemW. PI Rainey - Page4




    12    older,  the ia   mhiah have been oolloetod
               lud8d by him for the iir#t #Ow#ter of
                  year 193040~ would it be hi8 duty

         '2. If th8 Board Of bir8OtOPS Of t&O
    textam Paion8h0uiaaall u 0 fh8 budltor to
    make arailable for expe nap0tare under its eon-
    trol and 8ubjeOt to it8 OI'dOr,the fee8 H&h
    ha+8 been oolleoted aM impounledby him for
    the SeOOad #SlB38t8P, would it be hi8 duff ti
    do 80)
         ‘3.  If your answer to ~08tiOll NO. 2 18
    in the affirmative,should he inolude all of
    the seoond sewoter fees a& a01 hold bp U,
    or should he rot&a thorn8psid uad8r p&'otOSt,
    even though no suit ha8 been filed for their
    recwer7t
         %.   ti YOul OpiniOXl doe@ 8ubaeOtiOn 19
    of the ourrent appropriat~onrbill require that
    the Board of Regents levy s Texa8 Union We, or
    18 it rithin the di#Orotim Of tbS Board Of Ro-
    gontr 68 to whether or not thef 1ev 8-l'
         ZbO CBS8 Of BOSlSPPl-108Itf4inqf3tti V89 akEE38
L. Utxloae,deoided b7 our Court of ~1~11 Appeals for the
Third 8U~erPehldfOi~     DiSfriC't OXI-  ti,lo(o, illVOlV8d
the TSlidity  Of StUd9Ilt fS88 WOOlUIt TOus UlliOn,md
that oourt reversed the &@nent of the trial oourt end
rendered the Oauae ia favor Of the appellant,upon the
ground that the payment and recovew of mmb fees oam,
mithln the wope Of &tiele lOafi Of ~eMOag8 &Wb9d
Ciril 8tstuter.


          *Bee. 1. Any parson, firm or eorp~ation
     who ma7be required to ~tofhehedof         any
     departmad  of the Stat0 QWernwnt any OCOupa-
     tion, gr088 reoeipt, frcrrrohi8e,
                                     license or
     other &wirilOge t8x or f80, and who beli8Ye8
     or contends that tho aam0 18 unlawful and that
     ouch publio offiaial 18 aot lwfully entitled
     to de&u-d or oolleot the maw shall, awerthe-
~onmabl8 iioximPI Rainey - Page 6




     fO88    be   l'S@MdtO   pS7 OuOhroPunta8   SUOh
     publh  oPfiain1 alurged with the oolleotion
     thereof arrfdeem to be due the State, anI
     8rmll be OI3titiSato aoaom       suoh papcent
     with 8 writton protest, mee"J
                                 tiag  out iu117
     mad la detail eaoh aml every gtwund or reaeoa
     why it 18 OOntfWi5d that atlobdemand 18 anlbW-
     fw or uaauthoriced.
          *See. 2. Upon the payment Of SUCh tluee
     or fear, 8~OOZQRlUiSd b7 SUOh written protect,
     $he taxp~pr shall hsT0 nlnoty(So)days from
     said date Within ThiCh to file Suit iOr the
     reaooery thereof Zn sny court of competent
     juriediotionin Trade bounty, Texae, and
     none other. 0uoh suit shall be brought
     against the pub110 offiolal chsrgod rith the
     duty of oolleoting 8uah tax or fee@, the
     State Treaeurer and the Attorney Genersl.
     The Issues to be determined In euch emit
     ahall be otij thOee lU'i#illgoat Of t&e
     grounds or reasons set forth in 8x023witton
     protest 8s or1&inslly tiled. The rightof
     BP&k%1 ehafl8XiSt SO iZl OthOl' 08808 prorided
     by law. Provided, however, rhere a olssa
     s&Ion 18 brought by any taxpayer all othor
     tSXpS7WS belonging to the Olaea s5i I'e~O~
      sented in lnloh0168S action who haTe properly
      ~oteeted SO herein jC’OTid8d shall not be re-
      quired to file 8epal'ateBuitS but shall be en-
      titled to and gorerned by the deci8ion render-
      f$iillPUoh 01asS 8otiOn.
            *Bee, 3. It ehall be the duty of euah
        bile offiolal to transndt dally to the State
        easurer all money eo rooeired
      itf                               with Q do-
      tailed list of all thoee reaitt& samom anb
      he ehdll inform the gtate Treasurer in uriting
      that euoh wney ta(ipfifa under protest a8
      herolnsbore Forided. A depeit receipt &all
      be iseued by the Qomptroller for the deilg to-
      tol, of such remlttanoes from eaoh departmentI
      and the oashier of the Treasury Department
      ah811 keep a ao8h book to be oalled ~Buspenee
      Cseh Book,' in which to enter euah deposit
      reoeipts. Upon the reoeipt of ouoh wnsy by
      the Btato TrescrurerIt shall be hi8 duty erd
h8 IS herebyrUw&md to i8madbtOu    ti fort&
with pleoe the sami ln Mate dep08ftorio8bear-
bg iatOls8tS.n              the lulb nmm8r u aq                 other
fundodtb.etakro
SUah b9~8it8ri.8              at
Treasurer,~hallf~rther boro+o&te                                CrllO-
Oat0 -tOWl'     iat8FOSt   f8 8U%8d  011 8UOh i\uabr
uad to oreaM    tat. aammt   t4mrad  to mob   w-
  BSl,4886lUltIlBt~    th8 St&US .f 8U.hEI.w
E f~f~~tW'Bdn.d          ~Sh#MiSl   wed.

        @see.        4.
thhetimamlrithinth0
ar ia the avant             it firwl
SUah    ruit        tlut   thhe   StlW
8q     potion Mmroof,
rata    interest
State, thoamA in that   eventit 8bsll be the
ant7 of the mat. Trea8urer to trander  muoh
money     fromthe             looouat to the proper
                           8~apxm8
fun& of the Stetoby        pluing the portion thore-
Of belonging t0 tbO BktO in SUQB lbtl         b lb8
fSetrm6e Of a de&I.SftI)8rI%tr mOn NO I;dO-
~dtWSi'rolltOl'tU'MLIt8         WOi88Ued,thef
atmll be S~%toa~d ia tb8 0a8h book, and the
  0parluat0mhfo.h          wah PoaeJ 18 SO tram-
 .Fpdd Sh.llb. FOObl'ff SM&t&             Umrmith.
Ia the *rent, haeve          t&t #titt@ brought
~auohtu             or vi&    the time sml within
thhewanerE"J      eMiaabw8 prodded, cad it ba
tltallyd@taW             that8UdrmOn8~ SO p8idb7
auoh taxpapr,,       or any part thareof,   was un-
 laufullj aewaded by muah publie offioial and
 that th0 801y) bel.Z&S t8 OUohttimfOr, t?lSIk
 and in th8t ffent it Oh811                   be the aat of               the
 otate Prea8mertoroSmd                       m0b ammat, together
 with the pro rata iatore8t earned therooa, to
 8UOh taXpcYOP w fb. 188l&ZI0.Of a rspund TOW
 CPnt,thO SW t0be iSWed in 8.        to #ori@@
 &ad    to     ba    mea   for’ asking       OUOh   re p"ti8,        to   be
 #~1sb~&O8igmtd                          @t&Xbfuad~~aXitS'
 Md  SUab VMMlltS ShSlt be WittSB                          ud
 b7 the Ooaiptroll8r
                   am% 8CWtOr81@8d                              b7
 Stat0 Treasurer and oharged 8grinrt the ma-
 pnae  aaoount, aa heroin8bwopn%dedr     ud
 8hall then be returned to the Comptroller
 a& aOiiT8Md   by him to the Per8OM entitled
 to noeivo the maw.@
#Uoh f 008 l%&i~e?k?%                        ~t%?jr?~~~i%~~
fullJaadinbtail                   Habrab
it      18 OOntUha         that   SUoh aWUbd       tutlawful or unbuthor-
                                               t0 be dOtW8dMd in aloh
                                           ant7 #OS8 ti8izq Out of the
                                             Ln raeh Tritt8a pOtO#t s8

                Itw&llfurthorbo             reeathstla      up    Went ths

amlt.      (roe. 8)
                The writfag by the student                       mob    foes u   II
the Pooeipt Uhd the asrbon OOpiOS Of                 llafL
protest9 aould not in      eventbe omrrtrued to be won a
                       T th the 8tatUtO
nfb#tMtirl aomplisnoo"p:                k86XUstOl7 ObWO
        requLring the ltatem8nt of the po~n88 of illogal-
        laer of Ruthorit affe0ting the ~Ol~8OtiO~ Of the
tee.       PO   that, all euoh Tee8 heretofore
                                             oolleotea
                                                     from
 8tUaMt8        radar t&OOfreUWtMOSSStded b7 ;fOUShOUiab8
dealt with in the USUa1 OOW8. without        to auah On-
dOr#eBMt upon the reeeiptr, axalam th     M protest  vhat-
ever hsd beaa psde. b Other?TOM@,   it vi11 be fh0 &If
of thQ uai78r8it7 Auaitar, upoa PO eat of the texar u&m
Bof&, ta wke a+ailiblo sll muah p"de8 oollooted ior fe39-
     , MS, TO bOliW8, ~03'8 7OW qU88fiOM       1, # Aada.
                 subreotian        (10)of    the   gonoml pwl83on8       of
 Bau8. Bill Ho. I&U, the A PO                      tion Billtar Inatitu-
 tioaa of Ki@M' Lssra     for                      OUrreBt bieauinm, 18
 SO     fO11OVSC

               *The Bo4rd et legeats of the University
          of Texas IS herely 6Uthwi88d t0 lovr a 00~
            lOOI      lto b ent
                              $ 08a Otto eXe8ed f h aDOllV
          L$l)     par student tar oaab 8m3ster of the
                   ~O88iOtlsrldnot to exasad Piif7 Cents
           <lJg) p8r 8tudont iOr 88oh              term of the   Sam-
          w   808810a, or ra~rtrwtlonal part themof
          s8 oaf la their di8aretion bo just sml neoes-
                                                                 in1
                                                    amountotthir
            me w         be 0hang.d 6t      any tiIn8br the PafbM
   of ne ntr Ttthin the 1irPltrherOABbeforf f*.Otl
   mlrr or that maf$iolent fun48 to rug
   mllon may br rrired and       yet    iosrp5ru:rhat no
    surplurb other than the      ourto~        remrve0, &all
    efer b a4aumlated.
         *fhO   &l6itOr   Of %?I0 OaiTbFOitr    Of    ~Wlkr   %8
    hereby diceoted to Oolleot the foor ~orided for
    abore aul ahall oredit the moaoy reoel+od from
    the said fees to'an account to be known as the
    Btudont Union Tee Amount ; povlded, howover,
    that OfAd awn0y shall bo u00d uoluOirr1~ for
           pee of opsratlng, ndntalnbg and law
            the Tsxaaunlon and OhaUbO       lo o dun-
     Or the Oontrol and wrbjOOt to thr o&   r of t&O
    poard of Dirqotoraof the Patea Union.
         ‘ThoEoaM of Dir~torr of the TeraOVai~a
    shall amually aulmlt a OOmplste amI itemlwad
    budget to the Board of Begentr of Whe Vnberslty
    of Texas, sa%d budget to be looompanie4b7 a
    full and 00BQ1ete roprt of all aotiTifielsoou-
    duotf%lduring the part you- *ad all erponditurer
    made lnoldent thereto. The Board Oa Aegeda
    &all E&O euah chwr      in the budget   as it
    do er
        nomo er rb aefo
                     r ylrp e
                            p vlng
                                 a a m3,
                                      a nd
    shell then lsrg the student fear uader the
    prorldons of this Oeotlon In ruoh asaunt u
    ~111 be mff%oient to meet the lnv.l&m needa .
    of the Union within the rtatutory Wilts herein
    fixed..
         le are of the opinion the authority of the Board
of Ragentr to levy a ooaqzl~ory mxlent    foe known a0 the
*gtu&nt vnlon Toe,’ l.ngel7airslto   or dieorotlonEry Tith
the Board and not ~OmpulsO~,           Ol'maodstoq.




                                                                   .C
                                                                    APPAOW
                                                                     OPJNION
                                                                   coMMl,TEl


                                                                   &gi